DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks in the reply filed 14 December 2021 that Applicant has made various amendments to place the application in condition for allowance and the examiner agrees that each of the claims include limitations from claims that were objected to as allowable if rewritten in independent form including their limitations and all the limitations of their base claims and any intervening claims. Accordingly, each of claims 1, 3-10, and 12-46 are hereby allowed for the reasons indicated below.
Furthermore, Applicant remarks that during a telephone call on 8 December 2021, the objection to the drawings indicated in the first action interview pilot program pre-interview communication mailed 22 November 2021 was discussed. As noted in the attached interview summary, the examiner affirms that this drawing objection was a typographical error and that the drawings filed 6 March 2020 were not objected to but instead were accepted.





Reasons for Allowance
Claims 1, 3-10, and 12-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring processing of a fluid wherein the dynamic representation of the determined level of processing activity comprises a fermentation tank with a dynamically changing cavity, when considered in combination with the other limitations recited in the instant claim.
As to claim 10: The prior art of record does not disclose or render obvious to the skilled artisan a method of monitoring processing activity of a fluid, the method comprising a fermentation tank with a dynamically changing cavity in which displayed characteristics of the cavity will change as the determined level of the fermentation increases, when considered in combination with the other limitations recited in the instant claim.
As to claim 19: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring processing of a fluid, the system comprising using the determined density to determine specific gravity of the fluid and cause a display device to output a dynamic representation of the determined level of processing activity as determined by the processing device based on the speed of sound, when considered in combination with the other limitations recited in the instant claim.
As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring processing of a fluid, the system comprising using the one or more characteristics of the fluid to determine specific gravity of the fluid and a level of when considered in combination with the other limitations recited in the instant claim.
As to claim 27: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring processing of a fluid, the system comprising a memory containing programming instructions that are configured to cause a processor to use the specific gravity to determine API gravity of the fluid and cause a display device to output a user interface containing a dynamic representation of: the determined API gravity of the fluid and the determined level of processing activity as determined by the processing device based on the one or more characteristics, when considered in combination with the other limitations as recited in the instant claim.
As to claim 31: The prior art of record does not disclose or render obvious to the skilled artisan a method of monitoring processing activity of a fluid, the method comprising using the one or more characteristics of the fluid to determine specific gravity of the fluid and a level of processing activity of the fluid as well as causing a display device to output a dynamic representation of: the specific gravity of the fluid, as determined by the processing device based on the one or more characteristics, the determined level of processing activity as determined by the processing device based on the one or more characteristics, and the remaining time for completion of the processing activity of the fluid, when considered in combination with the other limitations as recited in the instant claim.
claim 38: The prior art of record does not disclose or render obvious to the skilled artisan a method of monitoring processing activity of a fluid, the method comprising: by a processor, executing programming instructions that are configured to cause the processor to: use the speed of sound and a bulk modulus of the fluid to determine a density of the fluid, and cause a display device to output a dynamic representation of: the specific gravity of the fluid, as determined by the processing device based on the one or more characteristics, and the determined level of processing activity as determined by the processing device based on the one or more characteristics, when considered in combination with the other limitations as recited in the instant claim.
As to claim 43: The prior art of record does not disclose or render obvious to the skilled artisan a method of monitoring processing activity of a fluid, the method comprising: by a processor, executing programming instructions that are configured to cause the processor to: use the one or more characteristics of the fluid to determine specific gravity of the fluid and a level of processing activity of the fluid, and use the specific gravity to determine API gravity of the fluid, and cause a display device to output a dynamic representation of: the specific gravity of the fluid, as determined by the processing device based on the one or more characteristics, the determined API gravity of the fluid, and the determined level of processing activity as determined by the processing device based on the one or more characteristics, when considered in combination with the other limitations as recited in the instant claim.
As to claims 2-9, 12-18, 20, 22-26, 28-30, 32-37, 39-42, and 44-46: Each of said claims depends ultimately from one of claims 1, 10, 19, 21, 27, 31, 38, or 43 and accordingly each is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/JOHN M ROYSTON/Examiner, Art Unit 2856     


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856